Citation Nr: 1026759	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic headaches.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a gynecological 
condition.  

6.  Entitlement to service connection for a bilateral wrist 
condition, claimed as bilateral carpal tunnel syndrome.  

7.  Entitlement to service connection for an upper and lower back 
condition.

8.  Entitlement to service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1983, 
January 2002 to December 2002, and January 2003 to February 2004.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A hearing before the undersigned Veterans Law Judge was held at 
the RO in April 2010 (i.e. a video hearing).  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The issue of service connection for fibromyalgia has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

REMAND

Additional development is needed.  Review of the file indicates 
that the RO attempted to locate the Veteran's service treatment 
records but were unable to do so due to lack of response from the 
Veteran's Reserve Unit.  The RO then determined that the records 
were unavailable.  Per 38 C.F.R. § 3.159(c)(2) (2009), "VA 
[must] make as many requests as are necessary to obtain relevant 
records from a Federal department or agency," only ending its 
efforts to obtain records if VA "concludes that the records do 
not exist or that further efforts to obtain the records would be 
futile."  "Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do not 
exist or the custodian does not have them."  In this case, the 
Board finds that the evidence does not clearly indicate that the 
records do not exist or that further efforts would be futile: the 
fact that no response was received is not sufficient.  Thus, the 
Board finds that the records should again be requested.   

Additionally, it appears that there are outstanding treatment 
records from Kelsey Seybold Clinic which may be relevant to the 
issues on appeal.  The record documents that records from this 
Clinic were obtained in January 2005.  The evidence suggests that 
the Veteran continued to receive treatment at this facility 
subsequent to that date, however.  See, e.g., December 2005 VA 
treatment record.  Thus, these records should be requested.  

Furthermore, with regard to the issue of service connection for 
hypertension, based on the evidence of an elevated blood pressure 
reading and the order of five-day blood pressure testing in 
August 2003, a VA examination should be provided and an opinion 
obtained to determine if the Veteran's hypertension onset during 
service.  See 38 C.F.R. § 3.159(c)(4).    

An examination should also be conducted and an opinion obtained 
on the issue of service connection for a right knee disorder.  
The available medical evidence reflects complaints pertaining to 
the right knee in June 2003 and treatment for the right knee from 
September 2004 onward.  The evidence also documents that the 
Veteran has been diagnosed with chondromalacia, reactive 
arthritis, and osteoarthritis, of the right knee.  The evidence 
does not reveal whether these conditions are related to service, 
however.  Thus, based on the evidence of a current disability, an 
in-service complaint, and the Veteran's competent history of 
right knee problems since service, an opinion must be obtained to 
determine whether the Veteran's right knee disorder onset in 
service or is causally related to service.  See 38 C.F.R. 
§ 3.159(c)(4).    

Finally, an examination and opinion is needed for the claims of 
service connection for back and wrist disorders based on the 
Veteran's competent histories of problems since service.  
Although the records does not establish that the Veteran has been 
diagnosed with service-connectable wrist or back disorders per 
se, the evidence does reflect a post-service diagnosis of 
fibromyalgia and treatment for the right wrist in June 2003, 
treatment for the back from January 2004 forward, and the 
Veteran's competent history of pain in the wrists and back since 
service.  See 38 C.F.R. § 3.159(c)(4).    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service 
treatment records, to include by contacting 
the Veteran's Reserve Unit and any other 
appropriate agency such as the National 
Personnel Records Center.  A negative reply 
should be received before it is determined 
that the records are unavailable.  If the 
records are unavailable, the Veteran should 
be so informed.  

2.  Obtain all outstanding VA treatment 
records.  Ask the Veteran about the 
existence of any outstanding private 
treatment records, to include those 
associated with the Kelsey Seybold Clinic.  
Request any reported records.  

3.  Once all available records have been 
associated with the file, schedule the 
Veteran for examinations to determine the 
nature and etiology of her hypertension and 
right knee, back, and wrist complaints.  
All examiners should review the evidence of 
record and acknowledge such review.  

With regard to the examination for the 
claim of service connection for 
hypertension, the examiner should state 
whether it is at least as likely as not 
that the Veteran's hypertension onset in 
service or is causally related to service.  
A rationale for any opinion expressed 
should be provided, preferably with 
discussion of the August 2003 service 
medical record.  

With regard to the examination for the 
claim of service connection for a right 
knee disorder, the examiner should report 
all diagnoses affecting the right knee.  
For each diagnosis, the examiner should 
state whether it is at least as likely as 
not that the diagnosed condition onset in 
service or is causally related to service.  
A rationale for any opinion expressed 
should be provided, preferably with 
discussion of the June 2003 service 
treatment record.  

With regard to the examination for the 
claims of service connection for wrist and 
back disorders, the examiner should report 
all diagnoses affecting the wrists and 
back.  For any diagnosed condition, the 
examiner should state whether it is at 
least as likely as not that the condition 
onset in service or is causally related to 
service.  A rationale for any opinion 
expressed should be provided.  

4.  Thereafter, the AMC should readjudicate 
the appellant's claims.  If any benefits 
sought on appeal remain denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

